Citation Nr: 1447317	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO. 12-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right hip disability, to include degenerative joint disease (DJD), to include as secondary to a service-connected left foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1961 to March 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in September 2013. A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a low back disability as secondary to a left foot disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See September 2013 Hearing Transcript and December 2011 private medical opinion. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

A right hip disability, to include DJD, is not shown to be causally or etiologically related to an in-service event, injury or disease, to have been caused or aggravated by another service connected disability, or to have manifested in service or within one year of the Veteran's discharge from service.




CONCLUSION OF LAW

The criteria for service connection for a right hip disability, to include as secondary to a left foot disability, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in June 2010, prior to the initial unfavorable adjudication in January 2011. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the United States Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All private treatment records identified or submitted by the Veteran have been associated with the claims file. 

The Board notes that the Veteran receives Social Security Disability. However, the Veteran clearly stated in a February 2004 VA examination that he receives disability on the basis of his bilateral foot disabilities. As the Veteran's Social Security benefits have been clearly linked to a separate disability, and were awarded prior to the onset of the Veteran's claimed right hip disability, the Board finds that any Social Security records associated with the Veteran's receipt of benefits do not have a reasonable possibility of helping to substantiate the Veteran's claim, are therefore not relevant, and VA had no duty to obtain them. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in October 2010 and July 2012. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations, and provided sufficient supporting rationales for the opinions. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for service connection for a right hip disability, to include as secondary to a left foot disability. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a right hip disability, to include as secondary to a service-connected left foot disability. For the reasons stated below, service connection is not warranted on a direct, secondary, or presumptive basis.

Initially, the Veteran does not contend and the evidence does not show that the Veteran's right hip disability is causally related to his active duty service. While the Veteran has a current diagnosis of right hip arthritis, his service treatment records are silent for any complaints of a right hip disability or symptoms associated therewith, and the Veteran has at no point indicated during his appeal that his right hip disability began in or is related to his active duty service. Further, the Veteran has not stated at any point that his right hip disability or its symptoms have been persistent since service, and instead has almost exclusively argued that it is caused by his service-connected left foot disability. 

VA and private treatment records are silent for any complaints of, diagnosis of, or treatment for a right hip disability prior to April 2010. A September 2011 private treatment record reflects a complaint of hip pain for three to four years, establishing the earliest onset date as approximately September 2007, which is 42 years after the Veteran's separation from service. Therefore, based on the competent and credible evidence of record, the preponderance of the evidence is against a finding of an in-service event, injury or disease, or a nexus between the Veteran's current disability and his active duty service. As neither the second nor third element is met, service connection is not warranted on a direct basis. 38 C.F.R. § 3.303.

Service connection cannot be alternatively established based on continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a). The Veteran is diagnosed with a recognized chronic disease. 38 C.F.R. § 3.309(a). However, the Veteran's service treatment records are silent for any evidence of a right hip disability or symptoms thereof while in service, and his March 1965 separation examination contains no diagnoses of a right hip disability or complaints of symptoms indicative thereof. The Veteran has at no point indicated that his right hip disability manifested during service. Therefore, the preponderance of the evidence is against a finding that the Veteran's right hip disability manifested in service to a sufficient degree to identify the disease. Walker, 708 F.3d 1331. Therefore, service connection based on continuity of symptomatology is not warranted. Id.; 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

Turning to presumptive service connection, the Veteran is diagnosed with a recognized chronic disease for VA purposes. 38 C.F.R. § 3.309(a). However, there is no evidence that the disability manifested within one year of his separation from service. As stated above, the Veteran has at no point indicated that his symptoms or disability have been persistent since service. No hip disabilities or complaints of hip pain were noted on the Veteran's March 1965 separation examination. Private treatment records reflect that the earliest complaints of right hip pain occurred in approximately September 2007, roughly 42 years after the Veteran's separation. Prior to that, there is no medical evidence of a diagnosis or complaints of a right hip disability. Therefore, the preponderance of the evidence is against a finding that the Veteran's right hip disability manifested within the applicable one year presumptive period. Thus, presumptive service-connection based on the presence of a chronic disease is not warranted. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Turning to the Veteran's main contention, the Veteran has a current diagnosis of right hip arthritis and is currently service-connected for a left foot disability, and therefore the threshold requirements of secondary service connection have been met. 38 C.F.R. § 3.310. 

However, the preponderance of the evidence is against a finding that the Veteran's right hip disability was caused or aggravated by his service-connected left foot disability. The Veteran has repeatedly stated that his left foot disability, and the antalgic gait that results from it, has either caused or aggravated his current right hip disability. While the Veteran is competent to report lay observable symptoms, such as an antalgic gait, the Veteran is not competent to provide an opinion on whether his left foot disability either caused or aggravated his right hip disability, as such an opinion requires expertise in the field of orthopedic medicine. Jandreau, 492 F.3d at 1377. As there is no competent lay evidence of record, the issues of causation and aggravation must be determined based on the medical evidence of record.

The Veteran was provided with VA examinations in October 2010 and July 2012. The October 2010 examiner stated that it was less likely than not that the Veteran's right hip disability was caused by or the result of his left foot disability. The examiner stated that while the Veteran did have an antalgic gait as a result of his left foot disability, on observation the antalgic gait was not severe enough to have caused right hip arthritis. The examiner further noted that based on x-ray results the Veteran had arthritis in both hips, making it more likely that the Veteran's right hip arthritis was related to aging as opposed to his left foot disability. Finally, it was noted that the Veteran's hip pain did not begin until approximately 2009, which was almost 40 years after the Veteran's left foot injury, thus making it unlikely that the two are related.

The July 2012 VA examiner also indicated that it was less likely than not that the Veteran's right hip disability was caused or aggravated by the left foot disability. The examiner first noted with respect to causation that there was no reason to alter the opinion provided by the October 2010 VA examiner, and therefore adopted that opinion and its rationale by reference. Concerning aggravation, the examiner noted that according to x-ray findings cited in the opinion, the Veteran's arthritis affected his hips bilaterally, and that the arthritis was actually more severe on the left side than on the right. The examiner concluded from this that, were aggravation present, the Veteran's right hip arthritis would be more severe than it is on the left. As this is not the case, the Veteran's right hip arthritis could not have been aggravated beyond its natural progression by his left foot disability. The examiner noted that the Veteran's relatively even bilateral hip arthritis was more consistent with his age and the aging process. As both VA examiners relied on accurate facts and provided well-reasoned rationales for their opinions, the Board finds that the October 2010 and July 2012 VA opinions are entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

Of record is also a private medical opinion from December 2011. The physician noted that the Veteran was experiencing right lateral hip discomfort from bilateral recess stenosis at L4-L5, and that the moderate degenerative changes of the right hip were noted on the MRI results. The physician then indicated that the Veteran's foot osteoarthritis could alter his gain and aggravate his low back condition, thus causing right hip discomfort. The physician indicated this theory was within reasonable medical probability.

While there is no evidence that the private physician was not competent or credible, the use of the words "possible," "may," or "can be" make a doctor's opinion speculative in nature. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative). As medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim, the Board finds that the December 2011 private medical opinion is entitled to no probative weight. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

In weighing the medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right hip disability was caused or aggravated by his left foot disability. As the preponderance of the evidence is against a finding that the Veteran's left foot disability caused or aggravated his right hip disability, service connection on a secondary basis for a right hip disability is not warranted. 38 C.F.R. § 3.310. There is no other lay or medical evidence of record indicating that the Veteran's right hip disability was caused or aggravated by any of this other service connected disabilities.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.






ORDER

Entitlement to service connection for a right hip disability, to include DJD, to include as secondary to a service-connected left foot disability, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


